Mr. Justice Holland
delivered the opinion of the Court.
This is a damage suit for injuries sustained by plaintiff who fell and sustained a broken hip. She alleged that a hole in the street, where there was no sidewalk, caused her to stumble and fall. Jury trial was waived and the matter tried to the court, which, after hearing all of the evidence and arguments of counsel, found the issues joined in defendant city’s favor and dismissed the complaint.
*366The basis of the court’s finding is that there was no negligence on the part of the city and a reading of the record justifies this conclusion. There being evidence to support the finding and judgment of the trier of the facts, they should not be disturbed on review.
The judgment is affirmed.
Mr. Justice Day not participating.